Title: To Thomas Jefferson from Thomas Pinckney, 25 September 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 25th. Septr. 1793

In consequence of your favor of 15 March concerning M. La Fayette I renewed to the Prussian Minister here in an authorised stile the application I had before unofficially made to him in behalf of our unfortunate friend, declaring the interest taken by the United States in his welfare and suggesting the obligation his liberation would confer. I was hopeful that before this time I should have been able to communicate an answer but none has yet been received. I had previously obtained permission through the same channel for a correspondence by open letters to be carried on between Mr. Lafayette and his wife which however was not to extend beyond information of their respective healths nor to be trop suivie. I am happy to find that of late his confinement is not altogether so rigorous as it was at first He being now allowed to walk an hour in the day in the open-air. The money lodged for him by Mr. Morris supplies his expences. He lately drew on me through a confidential person for six thousand livres expressing in the draft that it was to assist him to emerge from captivity. I paid the bill from the contingent fund, but wish for particular instructions specifying what money may be advanced to him and his family and for what purposes.
You may rest assured, Sir, that a more pleasing task could not be assigned me than that of endeavoring to alleviate the misfortunes of one to whom we owe so much. I correspond with Mr. Morris on this subject when occasion offers and will not fail to give you information if any favorable prospect should arise. I have the honor to be with great & sincere respect Dear Sir Your most obedt & most faithfull Servant

Thomas Pinckney


I sounded Lord Grenville some months past without success.

